Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 8,313,492 to Wong et al., U.S. Patent Pub. No. 2015/0119944 to Geldwert. U.S. Patent No. 4,159,716 to Borchers, U.S. Patent Pub. No. 2011/0077656 to Sand et al., and U.S. Patent No. 4,570,624 to Wu disclose a bone positioning guide for a bunion correction procedure including a bone engagement member configured to be positioned on a medial side of a first metatarsal of a foot, a tip separated from the bone engagement member, and a mechanism operable to reduce the distance between the bone engagement member and the tip, thereby causing the first metatarsal to move in at least a transverse plane to reduce an intermetatarsal angle between the first metatarsal and the second metatarsal. The prior art fails to teach or disclose, however, wherein the tip is separated from the bone engagement member by a distance effective to position the tip on a lateral side of a second metatarsal and in an intermetatarsal space between the second metatarsal and a third metatarsal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775